NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                Nos. 18-2647 and 18-2799
                                      ____________

                            UNITED STATES OF AMERICA

                                             v.

                                  JENNIFER KOMLO,
                                               Appellant
                                     ____________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                                 (D.C. No. 2-15-cv-03789)
                      District Judge: Honorable C. Darnell Jones, II
                                      ____________

                    Submitted under the Third Circuit L.A.R. 34.1(a)
                                  September 9, 2019

           Before: HARDIMAN, GREENAWAY, JR., and BIBAS, Circuit Judges.

                                (Filed: January 29, 2020)

                                      ____________

                                        OPINION*
                                      ____________




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
HARDIMAN, Circuit Judge.

       This appeal follows a prior federal tax dispute between Appellant Jennifer Komlo

and the United States. See Komlo v. United States, 657 F. App’x 85 (3d Cir. 2016). There

we affirmed an order dismissing Komlo’s suit seeking, inter alia, a refund on her 1998

tax assessment. This appeal involves the Government’s attempt to reduce that 1998

assessment to judgment. The District Court entered summary judgment for the

Government and denied Komlo’s motion for reconsideration and her motion to vacate the

later-corrected judgment. Komlo filed this appeal, raising several arguments. Finding

none persuasive, we will affirm.

                                             I1

                                             A

       Komlo first claims the Government’s suit was untimely. Her 1998 tax liability was

assessed on August 11, 2003. The Government sued almost twelve years later (on July 7,

2015), beyond the ten-year limitations period required by 26 U.S.C. § 6502(a)(1). So the

Government’s suit is untimely unless the statute of limitations was tolled.

       Before the limitations period expired, on November 7, 2012, Komlo filed a request

for a Collection Due Process (CDP) hearing with the Internal Revenue Service (IRS).

Such requests typically toll the statute of limitations until the IRS resolves them. See 26



       1
       The District Court had jurisdiction under 28 U.S.C. §§ 1340 and 1345, as well as
26 U.S.C. § 7402(a). We have jurisdiction under 28 U.S.C. § 1291.
                                            2
U.S.C. § 6330(e)(1). But the same IRS document that shows Komlo filed the CDP

request also says that it was “withdrawn” just under a month later. App. 224. So Komlo

argues there was at least a material factual dispute over the suit’s timeliness that should

have precluded summary judgment. We disagree.

       The IRS did not resolve Komlo’s CDP hearing request until September 16, 2014,

which meant the ten-year period was tolled for 708 days: from the day she filed her CDP

request on November 7, 2012 until the expiration of her time to appeal the agency’s

determination on October 16, 2014 (30 days after the decision). See 26 U.S.C.

§ 6330(d)(1), (e)(1); 26 C.F.R. § 301.6330-1(g)(1). Because of that tolling, the

Government’s deadline to file a timely complaint was July 20, 2015. It satisfied that

deadline by filing on July 7, 2015.

       Komlo’s claim in this appeal that her CDP request was withdrawn contradicts the

record. In letters to the IRS months after the alleged withdrawal, Komlo’s counsel and

her accountant reminded the IRS that her challenge to the 1998 assessment remained

unresolved. And her accountant requested “a redetermination for 1998” months later.

App. 747. Komlo treated the process as ongoing, responding to a request for more

information not long after the alleged withdrawal. She also testified that the CDP hearing

went on for “many, many, many months,” even “years.” App. 560–61.

       Like Komlo and her representatives, the IRS treated the CDP process as ongoing.

After the alleged withdrawal date, the IRS notified Komlo that her case had been


                                              3
received, requested more information from her, scheduled a telephonic CDP hearing, and

redirected to IRS appeals an Offer in Compromise Komlo had submitted.

       Further, we are unpersuaded that the Government’s flip-flop on the accuracy of

the form indicating that Komlo’s CDP had been withdrawn should preclude summary

judgment. True, the Government at one point claimed that this form was accurate, only to

argue later that it contained a mistake as to the purported withdrawal. But the District

Court rightly found that “all material evidence in the record supports the [Government’s]

contention” that “the disputed [withdrawal] entry was a clerical error.” United States v.

Komlo, 313 F. Supp. 3d 638, 643 (E.D. Pa. 2018). The record demonstrates that Komlo

requested a CDP hearing on November 7, 2012. And for almost two years a series of

communications ensued between the parties until the IRS finally issued a notice of

determination for tax year 1998 on September 16, 2014. When Komlo did not appeal

within thirty days, the IRS concluded the CDP hearing on October 16, 2014. The District

Court thus did not err when it found the Government’s suit timely. See id. at 644.

                                               B

       Komlo also challenges the accuracy of the 1998 assessment, claiming that a

payment by her then-husband toward his tax liabilities should have been credited to her

tax liabilities, since she had joint and several liabilities with him at the time of the

payment. But that payment was applied to his liability alone, as twice directed by a state

court. So Komlo did not overcome the assessment’s presumption of correctness. See

Anastasato v. Comm’r, 794 F.2d 884, 887 (3d Cir. 1986).
                                               4
       In 2003, the IRS filed a federal tax lien against William J. Komlo for his 1998 tax

liabilities, but not against Jennifer Komlo. In 2004, the Court of Common Pleas for

Montgomery County, Pennsylvania, ordered the sale of the couple’s North Palm Beach

condominium. That order required the sale proceeds to be used to pay “liens of public

record,” App. 246–47, which the IRS specified were “solely” his liabilities. App. 273.

The court again directed that proceeds be used to pay “liens of public record[]” when

granting Ms. Komlo’s emergency petition for the condo’s sale the next year. App. 244–

45. She then signed a settlement statement confirming that the payment satisfied her ex-

husband’s federal tax liens, without mention of her individual or their joint liabilities.

And the letter accompanying payment to the IRS referenced only his liens. So the IRS

correctly applied the condominium-sale proceeds to only his individual liens, not to the

ex-spouses joint and several tax liabilities. Accordingly, the District Court did not err in

reducing her unpaid assessment to judgment.

                                              C

       Finally, Komlo challenges an accuracy-related penalty for understatements of her

2008 income. The IRS’s Automatic Underreporter (AUR) program added the penalty

under 26 U.S.C. § 6662(a) and generated a letter to Komlo. Komlo responded to explain

why she had underreported her income, but the IRS decided to assess the deficiency and

penalty against her. After her arguments against the accuracy of the 2008 assessment (and

penalty) failed at summary judgment, Komlo moved for reconsideration. She claimed, for

the first time, that the IRS imposed the penalty without proof of a supervisor as required
                                              5
by 26 U.S.C. § 6751(b)(1). Regardless of the force of her underlying statutory argument,

Komlo’s challenge cannot succeed because it was too little, too late.

       Komlo “was free to raise the same, straightforward statutory interpretation

argument” that other taxpayers have raised based on Section 6751(b)(1) for years.

Mellow Partners v. Comm’r, 890 F.3d 1070, 1082 (D.C. Cir. 2018). Indeed, she notes

“the relevant statutes have existed for over 20 years.” Reply Br. 23. We see nothing in the

statute that precludes forfeiture. See Kaufman v. Comm’r, 784 F.3d 56, 71 (1st Cir. 2015)

(declining to consider the same statutory argument when raised for the first time on

appeal). Forfeiture occurred here when Komlo did not raise this technical defect in the

penalty until a motion for reconsideration. “Such motions ‘are granted for compelling

reasons[,] . . . not for addressing arguments that a party should have raised earlier.’”

United States v. Dupree, 617 F.3d 724, 732 (3d Cir. 2010) (internal citations omitted).

For that reason, “[c]ourts often take a dim view of issues raised for the first time in post-

judgment motions.” Kiewit E. Co. v. L & R Constr. Co., 44 F.3d 1194, 1204 (3d Cir.

1995). For these reasons, we hold that the District Court did not abuse its discretion when

it declined to entertain Komlo’s “belatedly articulated” argument against the penalty.

Dupree, 617 F.3d at 733.

                                       *      *      *

       For the reasons stated, we will affirm the judgment of the District Court.




                                              6